                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                         NO. 5:17-CR-392-2D

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )                ORDER
                                               )            (Under Seal)
WILMER LUIS MEJIAS                             )


       Upon motion ofthe United States, it is hereby ORDERED Docket Entry Number 187 be sealed

until such time as requested to be unsealed by the United States Attorney.

       It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the United

States Attorney's Office.

       IT IS SO ORDERED, this the       1+    day ofNo'vember, 2018.




                                          United States District Judge
